                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                          SAN JOSE DIVISION

                                   6

                                   7     UNITED STATES OF AMERICA,                           Case No. 18-cr-00259-BLF-1
                                   8                    Plaintiff,
                                                                                             ORDER DENYING WITHOUT
                                   9              v.                                         PREJUDICE MOTION TO SEAL
                                  10     KATHERINE MOGAL,                                    [Re: ECF 38]
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Defendant Jing Qi Weiden moves to file under seal Exhibit 1 to her pending motion to

                                  14   dismiss, the Initial Determination on Violation of Section 337 and Recommended Determination

                                  15   on Remedy and Bonding by Administrative Law Judge Dee Lord, United States International

                                  16   Trade Commission, August 23, 2016 (“the Determination”). See Mot. at 1–2, ECF 38. Ms.

                                  17   Weiden seeks to seal the Determination for three reasons: (1) it is subject to Order No 1:

                                  18   Protective Order, entered Aug. 21, 2015, Investigation No. 337-TA-963, In the Matter of

                                  19   CERTAIN ACTIVITY TRACKING DEVICES, SYSTEMS, AND COMPONENTS THEREOF

                                  20   (United States International Trade Commission); (2) it is subject to a sealing order signed by the

                                  21   Honorable Richard B. Ulmer in Aliphcom, Inc. v. Fitbit, Inc., No. CGC-15-546004 (San Francisco

                                  22   Superior Ct. Jan. 13, 2017); and (3) it contains confidential business information. Id. However,

                                  23   Ms. Weiden has not provided the Court with a copy of the protective order, a copy of the state

                                  24   court sealing order, or a declaration attesting to the types of confidential business information

                                  25   included in the Determination. Even Ms. Weiden’s counsel’s declaration in support of sealing

                                  26   states only that her attorney believes there is a protective order and a state court sealing order “to

                                  27   the best of [his] knowledge.” See Cohen. Decl. ISO Mot. ¶ 4, ECF 38-1. Likewise, Ms. Weiden

                                  28   cites no legal precedent in support of her request. Given these deficiencies, the motion is
                                   1   DENIED WITHOUT PREJUDICE to refiling with sufficient factual support. Ms. Weiden is to

                                   2   file an amended motion or the unsealed document in the record on or before November 21, 2018,

                                   3   in accordance with Crim. L.R. 56-1(d).

                                   4

                                   5

                                   6          IT IS SO ORDERED.

                                   7

                                   8   Dated: November 14, 2018

                                   9                                                ______________________________________
                                                                                    BETH LABSON FREEMAN
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
